TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 8, 2018



                                      NO. 03-18-00273-CV


                            William Anthony Brubaker, Appellant

                                              v.

                              Patricia Byrne Brubaker, Appellee




 APPEAL FROM 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on January 17, 2018. Having

reviewed the record, the Court holds that William Anthony Brubaker has not prosecuted his

appeal and did not comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.